UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7129



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


LINO H. HAYNES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:90-cr-00105-HCM)


Submitted:   June 30, 2008                  Decided:   July 14, 2008


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Lino H. Haynes, Appellant Pro Se. Charles Philip Rosenberg, United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lino H. Haynes appeals the district court’s order denying

his Fed. R. Crim. P. 35(a) motion and denying reconsideration of

its May 11, 2004 order granting in part and denying in part his

Fed. R. Crim. P. 35(a) motion.     We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.     See United States v. Haynes, No.

2:90-cr-00105-HCM (E.D. Va. filed July 9, 2007; entered July 12,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -